DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 11/26/19. 
The examiner acknowledges the amendments to the claims and specification.
Claims 1-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2, 4-5, 8, 10-13, and 15-21 are objected to because of the following informalities.  The examiner suggests the amendments below to clarify the claim language.  Appropriate correction is required.

1. (Currently Amended)     A surgical stapler comprising stapling structures associated  with an alignment structure.

of the stapling structures  is configured for movement along the alignment structure.

4. (Currently Amended)     The surgical stapler according to claim 2, wherein the stapling structures  are rectilinearly movable along the alignment structure.

5. (Currently Amended)     The surgical stapler according to claim 4, wherein the stapling structures are associated  with the alignment structure by at least a coupling.

8. (Currently Amended)     The surgical stapler according to claim 7,  further  comprising at least a staple driver that applies a force to at least a part of the at least one staple arrangement providing at least one stapling.

10. (Currently Amended)     A surgical staple arrangement comprising at least a first part and a second part associable  with each other and comprising a plurality of clamping structures.

11. (Currently Amended)     The surgical staple arrangement according to claim 10, wherein at least two of the plurality of clamping structures are connected to each other.

at least two of the plurality of clamping structures are collinearly connected to each other.

13. (Currently Amended)     The surgical staple arrangement according to claim 12, wherein the at least two of the plurality of clamping structures are connected by a flexible joint region.

15. (Currently Amended)     The surgical staple arrangement according to claim 10, wherein said first part and said second part are bioabsorbable.

16. (Currently Amended)     A method for stapling aponeurosis comprising steps performed by a surgical stapler comprising stapling structures associated  with an alignment structure and a surgical staple arrangement as defined in claim 10.

17. (Currently Amended)     A method for approximation of muscular or aponeurotic structures of  abdominal wall comprising:
a. locating at least one stapling structure in a muscular or aponeurotic
structure of the abdominal wall; 
b. approximating of the muscular or aponeurotic structures of the abdominal wall; and
c. stapling of the muscular or aponeurotic structures of the abdominal wall.

18. (Currently Amended)     The method according to claim 17, wherein the at least one stapling structure  is located inside of the anterior  rectus abdominal sheath.

19. (Currently Amended)     The method according to claim 17, wherein the at least one stapling structure  is located inside of the posterior  rectus abdominal sheath.

20. (Currently Amended)     The method for according to claim 17, wherein the at least one stapling structure  is located inside of the anterior and posterior  rectus abdominal sheath.

21. (Currently Amended)     The method according to claim 17, wherein the approximating comprises a rectilinearly movement of the at least one stapling structure along an alignment structure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pruitt (U.S. Pat. No. 4,930,503), cited in IDS filed 11/26/2019.
Regarding claim 1, Pruitt discloses a surgical stapler (see Figures 7 and 16; col. 6, lines 21-44) comprising stapling structures (staple cartridge 19 and cartridge holder 20) associated with an alignment structure (positioning rod 21).
	Regarding claim 2, Pruitt discloses at least one of the stapling structures is configured for movement along the alignment structure (staple cartridge 19 and cartridge holder 20 are advanced along the positioning rod 21; see Figure 16 and col. 11, lines 9-21).
	Regarding claim 3, Pruitt discloses the movement comprises distancing and approximating of the stapling structures along the alignment structure (staple cartridge 19 and cartridge holder 20 are capable of being advanced/approximating and retracted/distancing along the positioning rod 21; see Figures 10 and 16 and col. 11, lines 9-21).
	Regarding claim 4, Pruitt discloses the stapling structures are rectilinearly movable along the alignment structure (staple cartridge 19 and cartridge holder 20 are advanced along the positioning rod 21; see Figure 16 and col. 11, lines 9-21).
19 and cartridge holder 20 are associated with the positioning rod 21 via an opening within the cartridge holder through which the rod passes; see Figure 10 and col. 6, lines 29-31).
	Regarding claims 6-7, Pruitt discloses the stapling structures comprise at least one rip (staple cartridge 19 provides a housing to support staples; see col. 6, lines 26-28), wherein the rip is adapted to contain at least one staple arrangement (Id.).
	Regarding claim 8, Pruitt discloses the surgical stapler further comprising at least a staple driver (plunger 27; see Figure 10 and col. 7, lines 4-6) that applies a force to at least a part of the at least one staple arrangement providing at least one stapling (via pressing of trigger 30; see col. 7, lines 4-26 and col. 11, lines 19-21).
	Regarding claim 9, Pruitt discloses the stapling structures comprise a distal end comprising convergent declination (it is noted that the recitation does not require each of the stapling structures to have a distal end comprising a convergent declination, but the broadest reasonable interpretation would be that among the stapling structures there is a distal end comprising a convergent declination, and it is further noted that “convergent declination” is interpreted as “tapered” or;  see Figure 9 showing the tapered distal end of staple cartridge 19).



Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan (U.S. Pat. No. 4,548,202), cited in IDS filed 11/26/2019.
Regarding claim 10, Duncan discloses a surgical staple arrangement (see Figure 7) comprising at least a first part (fastening member 60D) and a second part (receiver 62D) associable with each other and comprising a plurality of clamping structures (60D and 62D have legs 66D and apertures 76D that clamp together; see col. 10, lines 48-59).
	Regarding claim 11, Duncan discloses at least two of the plurality of clamping structures (legs 66D and apertures 76D) are connected to each other (Id.).
	Regarding claim 12, Duncan discloses the at least two of the plurality of clamping structures (legs 66D and apertures 76D) are collinearly connected to each other (see Figure 7).
	Regarding claim 13, Duncan discloses the at least two of the plurality of clamping structures (legs 66D and apertures 76D) are connected by a flexible joint region (68D is made of a flexible material; col. 9, lines 46-52).
	Regarding claim 14, Duncan discloses the clamping structures comprise a male staple (legs 66D) and a female staple (apertures 76D).

Claims 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sgro (U.S. Pat. No. 6,113,623).
Regarding claims 10 and 16, Sgro discloses a surgical staple arrangement comprising at least a first part and a second part (see multiple parts or staples 33 in Figures 5 and 7; also see col. 8, lines 12-23) associable with each other (since staples 33 can be used together to interact with aponeuroses; Id.) and comprising a plurality of clamping structures (each of the staples 33 has clamping prongs), and
a method for stapling aponeurosis (see Figures 5 and 7 and col. 8, lines 12-23) comprising steps performed by a surgical stapler comprising stapling structures 33 associated with an alignment structure (see col. 7, lines 32-33; the surgical stapler has a structure that aligns the staples 33 as they are stapled into tissue) and a surgical staple arrangement as defined in claim 10, as discussed above.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de la Torre et al., hereinafter “Torre” (U.S. Pub. No. 2007/0016227), cited in IDS filed 11/26/2019.
Regarding claim 17, Torre discloses a method for approximation of muscular or aponeurotic structures of an abdominal wall (see abstract) comprising:
a. locating at least one stapling structure in a muscular or aponeurotic
structure of the abdominal wall (see Figures 6 and 9, paragraphs [0032]-[0033]; staples are introduced to right 14 and left 16 rectus sheaths of abdominal muscles); 
b. approximating of the muscular or aponeurotic structures of the abdominal wall (see Figure 9 and paragraph [0033]; right 14 and left 16 rectus sheaths are brought together); and
c. stapling of the muscular or aponeurotic structures of the abdominal wall (see Figure 9 and paragraph [0033]; once the right 14 and left 16 rectus sheaths are 44 and a lower line of suture 46 on the muscular or aponeurotic structures).
	Regarding claim 18, Torre discloses the at least one stapling structure is located inside of the anterior rectus abdominal sheath (staples forming an upper (anterior) line of suture 44 between right 14 and left 16 rectus sheaths are located inside the upper right 14 and left 16 rectus sheaths).
	Regarding claim 19, Torre discloses the at least one stapling structure is located inside of the posterior rectus abdominal sheath (staples forming a lower (posterior) line of suture 46 between right 14 and left 16 rectus sheaths are located inside the lower right 14 and left 16 rectus sheaths).
	Regarding claim 20, Torre discloses the at least one stapling structure is located inside of the anterior and posterior rectus abdominal sheath (staples forming an upper (anterior) line of suture 44 between right 14 and left 16 rectus sheaths are located inside the upper right 14 and left 16 rectus sheaths, and staples forming a lower (posterior) line of suture 46 between right 14 and left 16 rectus sheaths are located inside the lower right 14 and left 16 rectus sheaths).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan (U.S. Pat. No. 4,548,202).
Regarding claim 15, Duncan discloses the claimed device, as discussed above, except for said first part and said second part being bioabsorbable.  However, Duncan teaches in col. 1, lines 61-62 that tissue fastening structures may be bioabsorbable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Duncan to be bioabsorbable,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Torre (U.S. Pub. No. 2007/0016227) in view of Pruitt (U.S. Pat. No. 4,930,503).
Regarding claim 21, Torre discloses the claimed method, as discussed above, except for the approximating comprises a rectilinearly movement of the at least one stapling structure along an alignment structure.
Pruitt teaches approximating tissue by rectilinear movement of at least one stapling structure along an alignment structure (staple cartridge 19 and cartridge holder 20 are advanced along a positioning rod 21; see Figure 16 and col. 11, lines 9-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torre such that at least one stapling structure rectilinearly moves along an alignment structure for approximating, as taught 
	Regarding claim 22, Torre discloses the claimed method, as discussed above, except for the stapling comprises triggering of a staple driver applying a force to at least a part of a staple arrangement providing stapling of the muscular or aponeurotic structures of the abdominal wall.
	Pruitt further teaches stapling comprising triggering of a staple driver applying a force to at least a part of a staple arrangement providing stapling of tissue (squeezing trigger 30 advances staple driver 27 that applies a force to staple arrangement within staple cartridge 19; see Figure 10 and col. 7, lines 4-26 and col. 11, lines 19-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torre such that the stapling comprises triggering of a staple driver as claimed, as taught by Pruitt, in order to facilitate effectively driving staples into the abdominal tissues (see Pruitt; col. 2, lines 27-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        01/14/2022